DETAILED ACTION
Claims 1-2, 4-12, 14-22 and 24-84 are pending in the present application. Claims 1, 6-8, 10, 12, 15, 18 and 20 were amended, claims 28-84 were added, and claims 3, 13 and 23 were cancelled in the response filed 18 April 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 04 November 2021.  These drawings are approved.

Allowable Subject Matter
Claims 1-2, 4-12, 14-22, and 24-84 are allowed.

The following is an examiner’s statement of reasons for allowance: The amendment and remarks filed 18 April 2022 are found persuasive. Claims 1, 12, 20, 28, 37, 44, 51, 54, 60, 65, 68, 71, 73, 74 and 80 are independent claims. The independent claims have been amended to include limitation directed toward a stopping point, the prior art of record does not teach this feature as claimed. Dependent claims 3, 13 and 23 were noted as allowable in the last Office Action. The response has incorporated the limitations of claim 3 into independent claim 1, the limitations of claim 13 into claim 12 and the limitations of claim 23 into claim 20. The prior art of record does not teach this feature as claimed. Applicants have added new independent claims 28, 37, 44, 51, 54, 60, 65, 68, 71, 73, 74, and 80 which include the limitations of allowed dependent claims 4, 6-7, 10, 14-19, 24 and 26. Claims 2, 4-11, 14-19, 21-22, 24-27, 29-36, 38-43, 45-50, 52-53, 55-59, 61-64, 66-67, 69-70, 72, 75-79 and 81-84 are allowed based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169